DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 2/18/2022 have been entered. 
2. Claims 47, 49 and 52 have been amended.
3. Claims 81-83 are new.
4. In view of Applicant’s amendment to claim 52, the objection is withdrawn.
5. In view of Applicant’s amendment to claim 47, the 101 and 102 rejections have been amended.
6. Claims 47-57 and 81-83 are examined in the instant application.

Specification
The use of the term Kolliphor P188 (claim 48), which is a trade name or a mark used in commerce, has been noted in this application (see pg. 7 parag. 47 for example). It should be capitalized wherever it appears and be accompanied by the generic terminology. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 47-57, 81 and 82 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Claims
The claims are directed to:
A cloning supplement comprising, at a minimum, oleic acid, but also further comprising palmitic acid and albumin.
However, the claims are directed to a composition using only nature-based product, i.e., a oleic acid, palmitic acid and albumin, these nature-based products are analyzed to determine whether they have markedly different characteristics from any naturally occurring counterpart(s) in their natural state. In this regard, the disclosed lipids and protein exist entirely in nature (e.g., same genotype and phenotype and structure). 
Attached are teachings from Encyclopedia Britannica which teaches that oleic acid, palmitic acid and albumin are all naturally occurring lipids or protein.
Further, the art teaches that palmitic acid, oleic acid and albumin occur together in the plasma of humans (see Palomer et al., 2018, Trends in Endocrinology & Metabolism, Vol. 29(3), pgs. 178-190 and Abdelmagid et al., 2015, PLOS One, Vol. 10(2), pgs. 1-16).
Regarding new claim 82, the art teaches that plasma also naturally comprises survival factors such as IL-6 and CXCL12 (Chu et al., 2011, Scandinavian J. Immunol., Vol. 73, pgs. 508-511, see Fig. 1 in particular). 
In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1338-39 (Fed. Cir. 2014). Accordingly, the claimed composition is directed to an exception. Because the claimed composition does not include any additional features that could add significantly more to the exception , the claimed cloning supplement does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	An examination of Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes since the claimed cloning supplement comprises naturally occurring 
The limitations that the lipids occur at a certain concentration, are bound to albumin or that the albumin is recombinant does not alter any phenotype or structure that is different from the naturally occurring oleic acid, palmitic acid and albumin. The claims, in that they do not offer a phenotypic or structural alteration in view of the naturally occurring oleic acid, palmitic acid and albumin, are directed to the judicial exception. 
With regards to Step 2B, the claims do not recite any limitation that offers significantly more than the judicial exception. The claimed lipids and protein are not claimed or shown to provide improvements to another technology or technical field, applying the judicial exception with, or by use of, a particular machine, effecting a transformation or  reduction of the judicial exception to a different state or thing, adding a specific limitation, other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technology. 
The only factors which can be examined under 101 in the claimed cloning supplement are those that are recited in the claim i.e. oleic acid, palmitic acid and albumin. How the oleic acid, palmitic acid and albumin were obtained and the knowledge of using them are not considered with respect to a composition, it is only the judicial exceptions themselves that are analyzed 
Accordingly, the claimed cloning supplement of claims 47-57, 81 and 82 lack a disclosed or claimed structural feature that distinguishes the claimed product from the judicial exception. Therefore, claims 47-57, 81 and 82 are not directed to patent eligible subject matter under 35 USC 101. 
Response to Arguments
Applicant’ Arguments
Applicants argue in amendment that the Examiner's interpretation of the claims is not correct. The independent claim, prior to the present amendment, required at a minimum 1) oleic acid or palmitic acid and 2) a carrier. It is unclear why the Examiner alleges that the claim included oleic acid, palmitic acid and albumin.
The Examiner contends the claims are directed to a composition using only nature-based
products. The Examiner points to the teachings from Encyclopedia Britannica as justification
that oleic acid, palmitic acid and albumin are naturally occurring lipids or proteins. While
Applicant does not dispute that each of these occur on their own in nature, the question to be
asked is whether the claimed cloning supplement as a "whole" exists in nature. The answer is a
resounding no for the reasons that follow.
As amended, claim 47 recites a cloning supplement comprising two or more lipids and a carrier. The two or more lipids comprise oleic and/or palmitic acid. The carrier is an agent, substance, composition or complex that is capable of transporting some or all of the lipid supplement to the mammalian pluripotent stem cell.
In making the rejection, the Examiner provided a flowchart for assessing subject matter
patentability under 35 USC §101. However, the flowchart provided appears to be an older

flowchart in the office action. In Prong One, the Examiner is to determine whether the claimed
invention is directed to a judicial exception such as a natural phenomenon. If the answer is yes,
the analysis moves to Prong Two of Step 2A, which determines whether the elements in the
claim integrate the judicial exception into a "practical application". Based on the flowchart
provided and the comments of the Examiner, it appears that the requisite Two Prong analysis
was not conducted in this case.
Notwithstanding the Examiner's failure to properly assess the claims as required under 35 USC §101, Applicant submits that the claimed cloning supplement does not occur in nature and
would not exist by any means other than human intervention. Therefore, the answer to Step 2A,
Prong One is No and the analysis should end here. Even if one were to consider Prong Two,
Applicant submits that the supplement as claimed does clearly have a practical application in
enhancing the cloning efficiency of mammalian pluripotent stem cells. The practical application
is further discussed below. Therefore, the answer to Prong Two is yes and again the analysis
should stop here.
While Applicant maintains that the invention is patent eligible under Step 2A of the 35 USC §101 framework, the Examiner also raised arguments under Step 2B. Step 2B applies if the claimed invention falls within a judicial exception and asks whether the claim recites additional elements that amount to "significantly more" than the judicial exception. Again, in this case, the answer is yes.
It appears that the Examiner's allegation that the claims fail to comply with 35 USC §101 is not only based on the improper analysis but also due to the failure to construe the claims as a
whole.

instructs that in the case of an alleged "nature-based product produced by combining multiple
components..., the markedly different characteristics analysis should be applied ... ".
Accordingly, the Examiner ought to have considered all of the elements in their context; that is,
in the context of a combination of elements rendering formulated supplement. Had the
Examiner performed the assessment of the supplement as previously claimed in claim 47, the
Examiner would then have been required to consider that "markedly different characteristics can
be expressed as the product's structure, function, and/or other properties ... ".
Applicant has not claimed any elements in isolation, but rather as a combination, and the
claimed combination finds no correspondence in the Encyclopedia Britannica or anywhere else of record. Further, there is no evidence that would suggest that any of the claimed elements in isolation would increase cloning efficiency of a mammalian pluripotent stem cell plated at a clonal cell density. Only in the context of the supplemented formulated with the claimed combination of elements was an increased cloning efficiency observed for a mammalian pluripotent stem cell plated at a clonal cell density.
Claim 47 as a whole (as previously presented and as currently amended) integrates the alleged judicial exception into a practical application. As stated above, the Applicant claims a cloning supplement that improves the cloning efficiency of a very specialized and rare cell type. Those killed in the art of pluripotent stem cell culture understand that the culture of such cells is
particularly challenging, and that to avoid pitfalls pluripotent stem cells are desirably passaged

clonal cell density the challenges are compounded. Cell death is rampant. Among those cells
that do survive, karyotypic abnormalities are frequent (incidentally, karyotypic abnormality is
often the reason for the survival of pluripotent stem cells plated as single cells or at a clonal cell
density). Accordingly, the claimed supplement is integrated into an application that is beyond
practical which has improved other technology and the technical field, and has literally enabled
more efficient research into regenerative medicine, cellular therapy, and gene therapy.
On this very important basis, the Examiner should have considered (and should consider)
mammalian pluripotent stem cell cloning efficiency as an additional element of the claim. Thus,
viewing claim 47 as a whole (as previously presented and as currently amended) applies, relies
on, and uses the alleged judicial exception in a manner that imposes a meaningful limit on the
alleged judicial exception, such that the claim is more than a drafting effort designed to
monopolize the alleged judicial exception.
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. As set forth above, in the amended 101 rejection, palmitic acid, oleic acid and a carrier such as albumin naturally occur together in the plasm of human patients. Not only is each component naturally occurring, they occur together in nature and thus are properly rejection under 101 as set forth above. Applicants argue that the limitation of mammalian pluripotent stem cell cloning efficiency should be considered as an additional element of the claim, however the intended use of a judicial exception is not considered with respect to examination under 101 as set forth above. It is only the judicial exception(s) that are considered with respect to patentability and not how the judicial exceptions are used as instantly claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 is unclear. Claim 48 recites that the cloning supplement further comprises Kolliphor P188. However, it is not clear what is embraced within the term “Kolliphor P188”, since as set forth above in the objection to the specification, this is a trademarked termed for a media supplement. The term “Kolliphor P188” can remain the same or change over time, thus it is not clear if the same media supplement would be used in the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


47-57 and 81-83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (WO 2016/159179, published 6/10/2016, WIPO English Machine Translation attached with action).
Claim Interpretation: the instant invention is drawn to a cloning supplement with an intended use, “to be added” to a mammalian pluripotent stem cell culture medium and that this supplement will increase the cloning efficiency of mammalian pluripotent stem cells. However, the invention is only to the supplement and the broadest reasonable interpretation of claim 47 is that the supplement only comprises oleic acid, palmitic acid and a carrier. While the claim recites “an amount of oleic acid, when present, is greater than an amount of alpha-linolenic acid and arachidonic acid”, there is no requirement that alpha-linolenic acid and arachidonic acid be present since zero alpha-linolenic acid and arachidonic acid is amount and is embraced by the claim. The specification provides no definition or guidance by what is encompassed regarding an amount of oleic acid, alpha-linolenic acid or arachidonic acid. Accordingly, it is interpreted that the claimed cloning supplement comprises only oleic acid, palmitic acid and a carrier.
	Regarding claim 47, Koboyashi et al. teach a supplement to be added to culture medium comprising the lipids oleic acid and palmitic acid which supported the expansion of neural stem cells (pg. 13 parags. 0043-0044 and pg. 19 parag. 0075).
	Regarding claim 48, Koboyashi teaches the medium can further comprise alpha-linolenic acid (pg. 13 parag. 0043).
	Regarding claim 49, Koboyashi teaches that the medium can comprise oleic acid and palmitic acid (pg. 13 parag. 0043).

Regarding claims 52-56, Koboyashi teaches that recombinant human serum albumin (HSA) is bound to the oleic acid (pg. 18 parag. 0073 and pg. 20 line 5).
	Regarding claim 57, Koboyashi teaches that the concentration of the oleic acid can be from 0.01 – 50 µM, which encompasses a range of 1 ng/ml to 35 µg/ml (parag. 0073).
	Regarding new claim 81, Koboyashi teaches that the medium can be diluted with factors present (pg. 17 parag. 0071).
	Regarding new claims 82 and 83, Koboyashi teaches using the small molecule Y-27632 in culture with their pluripotent stem cells (pg. 17 parag. 0068). The specification defines Y-27632 as a small molecule on pg. 16 parag. 93.
	In view of the teachings above, the teachings of Koboyashi clearly anticipate claims 47-57 and 81-83.
Response to Arguments
Applicant’ Arguments
Applicants argue in amendment that the two or more lipids comprise oleic and/or palmitic acid. The carrier is an agent, substance, composition or complex that is capable of transporting some or all of the lipid supplement to the mammalian pluripotent stem cell. At most, Kobayashi discloses one fatty acid. For example, at para [0043] Kobayashi states "The culture medium of the present invention may contain a fatty acid" and at para [0044] Kobayashi states a "medium of the present invention usually contains a fatty acid ..... ". (emphasis ours). 
Accordingly, by the repeated use of the singular it is clear that Kobayashi only contemplated one lipid, if any, in their formulation. Therefore, as Kobayashi does not disclose all of the elements of claim 47, it cannot anticipate the claim.
Accordingly, claim 47 and the claims dependent thereupon are not anticipated by Kobayashi and are therefore novel over Kobayashi. The Applicant respectfully requests the Examiner to withdraw this rejection and to allow the claims, as amended.
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. As set forth above Koboyashi teaches using two or more fatty acids in parag. 0044 and thus this would encompass the invention as instantly claimed.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632